              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:19-cv-00269-MR


                                      )
DAVID EZELLE SIMPSON,                 )
                                      )
      Petitioner,                     )
                                      )
vs.                                   )               ORDER
                                      )
FNU McFADDEN, et al.,                 )
                                      )
      Respondents.                    )
                                      )
                                      )


      THIS MATTER is before the Court on the Petitioner’s Applications to

Proceed in District Court Without Prepaying Fees or Costs [Docs. 2, 11]; the

Petitioner’s Motion to Amend [Doc. 21]; the Petitioner’s “Motion to Remove

My Attorney from My Case” [Doc. 25]; and the Petitioner’s “Petition this

Honorable Chief Frank D. Whitney for a[n] Order to Hold This Case in

Ab[eyance]” [Doc. 30].

      The Petitioner David Ezelle Simpson filed a pro se Petition for Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2241 on June 10, 2019, while he

was a pretrial detainee at the Mecklenburg County Jail. [Doc. 1]. He filed a

second pro se Petition on July 1, 2019. [Doc. 10]. Noting that the Petitioner




        Case 3:19-cv-00269-MR Document 32 Filed 08/10/20 Page 1 of 3
asserted the same claims in the second Petition as he did in the first, the

Court subsequently consolidated these two Petitions. [See Doc. 22].

      At the time of the filing of his Petitions, the Petitioner was a pretrial

detainee at the Mecklenburg County jail. The Petitioner, however, has now

been tried, convicted, and sentenced, and he is now incarcerated as a state

prisoner.1   Claims for habeas relief for pretrial issues are mooted by a

subsequent conviction and sentence. Roberts v. Lewis, No. 2:17-453-RMG,

2017 WL 4792217, at *1 (D.S.C. Oct. 23, 2017) (Gergel, J.) (citing Yohey v.

Collins, 985 F.2d 222, 229 (5th Cir. 1993)). Therefore, this Court lacks

jurisdiction over the Petition, and it must be dismissed. See Jackson v.

Clements, 796 F.3d 841, 843 (7th Cir. 2015) (per curiam) (finding § 2241

challenge moot where petitioner was no longer a pretrial detainee at the time

of the district court ruling); see also Sharma v. Unknown Respondent, 672

F. App’x 308, 308 (4th Cir. 2017) (per curiam) (citing Jackson with approval).




1See https://webapps.doc.state.nc.us/opi/viewoffender.do?method=view&offenderID=
0370802&searchLastName=simpson&searchFirstName=david&searchMiddleName=e&
searchDOBRange=0&listurl=pagelistoffendersearchresults&listpage=1 (last visited Aug.
4, 2020).
                                         2

        Case 3:19-cv-00269-MR Document 32 Filed 08/10/20 Page 2 of 3
     IT IS, THEREFORE, ORDERED that the Petitioner’s Petitions for Writ

of Habeas Corpus pursuant to 28 U.S.C. § 2241 [Docs. 1, 10], as amended

[Docs. 15, 16, 17, 18, 19, 23], are DISMISSED AS MOOT.

     IT IS FURTHER ORDERED that the Petitioner’s Applications to

Proceed in District Court Without Prepaying Fees or Costs [Docs. 2, 11]; the

Petitioner’s Motion to Amend [Doc. 21]; the Petitioner’s “Motion to Remove

My Attorney from My Case” [Doc. 25]; and the Petitioner’s “Petition this

Honorable Chief Frank D. Whitney for a[n] Order to Hold This Case in

Ab[eyance]” [Doc. 30] are all DENIED AS MOOT.

     The Clerk of Court is respectfully directed to terminate this civil action.

     IT IS SO ORDERED.
                             Signed: August 10, 2020




                                        3

        Case 3:19-cv-00269-MR Document 32 Filed 08/10/20 Page 3 of 3
